Exhibit 10.65

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of January 1,
2005 (the “Effective Date”), by and between AMERICAN CAPITAL STRATEGIES, LTD., a
Delaware corporation (the “Company”), and Samuel A. Flax (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to hire the Executive as the Executive Vice
President and General Counsel of the Company; and

 

WHEREAS, it is in the interests of the Company that the Executive’s service
continue to be available to the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

Definitions and Interpretations

 

1.1 Definitions

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, the following terms shall have the following
respective meanings:

 

“Base Salary” shall have the meaning specified in Section 3.1.

 

“Board of Directors” shall mean the Board of Directors of the Company.

 

“Change of Control” shall means the occurrence of any of the following events:
(i) any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its affiliates, excluding employee benefit plans of
the Company, becomes, directly or indirectly, the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act) of securities of the Company representing
25% or more of the combined voting power of the Company’s then outstanding
securities; (ii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation or entity regardless of
which entity is the survivor, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) at least 51% of the
combined voting power of the voting securities of the Company or such surviving

 



--------------------------------------------------------------------------------

entity outstanding immediately after such merger or consolidation; or (iv) the
stockholders of the Company approve a plan of complete liquidation or winding-up
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Compensation Committee” shall mean the Compensation and Corporate Governance
Committee of the Board of Directors or such other entity as may be designated by
the Board of Directors.

 

“Confidential Information” shall have the meaning specified in Section 5.1(a).

 

“Disability” shall mean a physical or mental condition of the Executive that, in
the good faith judgment of not less than a majority of the Executive Committee,
prevents the Executive from being able to perform the services required under
this Agreement and that results in the Executive becoming eligible for long-term
disability benefits (if such benefits are provided by the Company). If any
dispute arises as to whether a Disability has occurred, or whether a Disability
has ceased and the Executive is able to resume duties, then such dispute shall
be referred to a licensed physician appointed by the president of the Medical
Society or similar organization in Washington, D.C., at the request of either
party. The Executive shall submit to such examinations and provide information
as such physician may request and the determination of such physician as to the
Executive’s physical or mental condition shall be binding and conclusive on the
parties. The Company shall pay the cost of any such physician and examination.

 

“Dispute” shall have the meaning specified in Article VI.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Executive Committee” shall mean the Executive Committee of the Board of
Directors or such other entity as may be designated for a particular function by
the Board of Directors.

 

“Expiration Date” shall have the meaning specified in Section 2.2.

 

“Good Reason” shall mean any of the following, which occur within the three
months preceding or the 18 months following a Change of Control:

 

  (1) without the Executive’s express written consent, a material adverse
alteration in the nature or status of Executive’s position, location of
employment, functions, duties or responsibilities with the Company;

 

  (2) a material breach by the Company of any material provision of this
Agreement that, if capable of being remedied, remains unremedied for more than
30 days after written notice thereof is given by the Executive to the Company;

 

- 2 -



--------------------------------------------------------------------------------

  (3) any purported termination by the Company of the Executive’s employment not
in accordance with the provisions of this Agreement; or

 

  (4) the amendment, modification or repeal of any provision of the Company’s
Certificate of Incorporation or by-laws, if such amendment, modification or
repeal would materially adversely affect the Executive’s rights to
indemnification by the Company.

 

“Misconduct” shall mean one or more of the following:

 

(i) the willful and continued failure by the Executive to perform substantially
the Executive’s duties described in Section 2.3 (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness)
after two (2) written notices of such failure have been given to the Executive
by the Company and the Executive has had a reasonable period (not to exceed 15
days from the second notice) to correct such failure;

 

(ii) the commission by the Executive of acts that are dishonest and demonstrably
injurious to the Company (monetarily or otherwise) in any material respect; or

 

(iii) a material breach or violation by the Executive of (a) any material
provision of this Agreement or (b) any material Company employment policy,
including its Code of Ethics, that the Company will publish from time to time,
which, if capable of being remedied, remains unremedied for more than 15 days
after written notice thereof is given to the Executive by the Company.

 

For purposes of this definition, no act or failure to act on the Executive’s
part shall be considered “Misconduct” if done or omitted to be done by the
Executive in good faith and in the reasonable belief that such act or failure to
act was in the best interest the Company or in furtherance of the Executive’s
duties and responsibilities described in Section 2.3.

 

“Notice of Termination” shall mean a notice purporting to terminate the
Executive’s employment in accordance with Section 4.1 or 4.2. Such notice shall
specify the effective date of such termination, which date shall not be less
than 30 (one (1) day in the case of a termination by the Company for Misconduct)
or more than 60 days after the date such notice is given. If such termination is
by the Company for Disability or Misconduct or by the Executive for Good Reason,
such notice shall set forth in reasonable detail the reason for such termination
and the facts and circumstances claimed to provide a basis therefor.

 

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust and an unincorporated organization.

 

“Target Bonus Plan” shall have the meaning specified in Section 3.2.

 

“Term” shall have the meaning specified in Section 2.2.

 

- 3 -



--------------------------------------------------------------------------------

“Termination Date” shall mean the termination date specified in a Notice of
Termination delivered in accordance with this Agreement.

 

1.2 Interpretations

 

(a) In this Agreement, unless a clear contrary intention appears, (i) the words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section or other
subdivision, (ii) reference to any Article or Section, means such Article or
Section hereof, (iii) the words “including” (and with correlative meaning
“include”) means including, without limiting the generality of any description
preceding such term, and (iv) where any provision of this Agreement refers to
action to be taken by either party, or which such party is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such party.

 

(b) The Article and Section headings herein are for convenience only and shall
not affect the construction hereof.

 

ARTICLE II

Employment: Term, Positions and Duties, Etc.

 

2.1 Employment

 

The Company agrees to employ the Executive and the Executive agrees to accept
employment with the Company, in each case on the terms and conditions set forth
in this Agreement.

 

2.2 Term of Employment

 

Unless sooner terminated pursuant to Article IV, the term of the Executive’s
employment under this Agreement (the “Term”) shall commence on the Effective
Date and shall continue until the first anniversary of the Effective Date (the
“Expiration Date”); provided, however, that on each date during the Term, the
Expiration Date shall be reset to the date one year after the date thereof,
except that either party may terminate this Agreement by giving written notice
that such daily extensions of the Term shall be discontinued in which case the
Expiration Date shall be the date one year after the delivery of such notice.

 

2.3 Positions and Duties

 

(a) While employed hereunder, the Executive shall serve as the Executive Vice
President and General Counsel of the Company. As such, the Executive shall have
the responsibilities and authorities designated to him by the Chief Executive
Officer (“CEO”) of the Company.

 

(b) While employed hereunder, the Executive shall (i) report directly to the CEO
of the Company or such other person designated by the CEO or the Board of
Directors

 

- 4 -



--------------------------------------------------------------------------------

and (ii) observe and comply with all lawful policies, directions and
instructions of the CEO or other person so designated that are consistent with
the foregoing provisions of this paragraph 2.3.

 

(c) While employed hereunder, the Executive shall (i) devote substantially all
of the Executive’s business time, attention, skill and efforts to the faithful
and efficient performance of the Executive’s duties hereunder and (ii) not
accept employment with any Person other than with the Company. Notwithstanding
the foregoing, the Executive may:

 

(i) engage in the following activities so long as they do not interfere in any
material respect with the performance of the Executive’s duties and
responsibilities hereunder: (A) serve on corporate, civic, religious,
educational or charitable boards or committees and (B) manage the Executive’s
personal investments; and

 

(ii) hold the position of Counsel with the law firm of Arnold & Porter LLP,
provided that Executive shall only work on matters for clients, the identity of
which (but not any client confidential information) shall have been disclosed to
and approved by the CEO, and to the extent that such employment shall cause a
material decrease in his availability to perform services hereunder, there shall
be a commensurate reduction in his compensation hereunder.

 

(d) While employed hereunder, the Executive shall not knowingly prejudice, in
any material respect, the reputation of the Company in the fields of business in
which it is engaged or with the investment community or the public at large.

 

ARTICLE III

Compensation and Benefits

 

3.1 Base Salary

 

(a) For services rendered by the Executive under this Agreement, the Company
shall pay to the Executive an annual base salary (“Base Salary”) of $540,000
evenly paid twice a month or on such other schedule as salaried employees of the
Company are generally and regularly compensated. Subject to paragraph (b) below,
the Compensation Committee may adjust the amount of the Base Salary at any time
as he or she may deem appropriate in his or her sole discretion.

 

(b) The amount of the Base Salary may not be decreased without the prior written
approval of the Executive except that if the Compensation Committee increases
the Base Salary as provided in the last sentence of paragraph (a) above, the
Compensation Committee may thereafter decrease the Base Salary by an amount not
to exceed the aggregate amount of such increases.

 

- 5 -



--------------------------------------------------------------------------------

3.2 Target Bonus Plan

 

During the Term, the Company shall maintain and the Executive shall be entitled
to participate in an annual incentive bonus plan open to senior employees and
certain other employees of the Company (the “Target Bonus Plan”), which will
provide for the payment of cash bonuses to participants within 90 days of the
end of each fiscal year. Under the Target Bonus Plan, the Executive will be
eligible to earn a target bonus (the “Target Bonus”) each year of not less than
150% of the Executive’s Base Salary for such year. Criteria for earning the
Target Bonus will be established by the Compensation Committee based on the
Company’s financial performance, the Executive’s contributions to the Company
and other appropriate factors. The amount of the Target Bonus earned will be
based on the performance of the Company and the Executive against such criteria
as well as other factors deemed relevant by the Compensation Committee. The
establishment of such criteria and the necessary standards of performance for
partial or full earning of the Target Bonus shall be at the sole discretion of
the Compensation Committee.

 

3.3 Vacation

 

While employed hereunder, the Executive shall be entitled to vacation benefits
in accordance with the vacation policy adopted by the Company from time to time
for senior employees. Unless changed by the CEO or the Compensation Committee in
a manner generally applicable to senior employees of the Company, the Executive
shall be entitled to four weeks per year. The Executive shall not be entitled to
accumulate and carry over unused vacation time from year to year.

 

3.4 Other Benefits

 

The Executive shall be entitled to receive all employee benefits, fringe
benefits and other perquisites that may be offered by the Company to its senior
employees as a group, including, without limitation, participation by the
Executive and, where applicable, the Executive’s dependents, in the various
employee benefit plans or programs (including, without limitation, pension
plans, profit sharing plans, stock plans, health plans, life insurance, parking
and disability insurance) generally provided to senior employees of the Company,
subject to meeting the eligibility requirements with respect to each of such
benefit plans or programs. However, nothing in this Section 3.4 shall be deemed
to prohibit the Company from making any changes in any of the plans, programs or
benefits described herein, provided such changes apply to all similarly situated
senior employees.

 

ARTICLE IV

Termination of Employment

 

4.1 Termination by the Executive

 

The Executive may, at any time prior to the Expiration Date, terminate the
Executive’s employment hereunder for any reason by delivering a Notice of
Termination

 

- 6 -



--------------------------------------------------------------------------------

to the CEO. Unless such termination is for Good Reason, upon such termination,
the Executive shall be entitled only to those rights and payments payable under
Section 4.3.

 

4.2 Termination by the Company

 

The CEO or the Board of Directors may, at any time prior to the Expiration Date,
terminate the Executive’s employment hereunder for any reason by delivering a
Notice of Termination to the Executive.

 

4.3 Payment of Accrued Base Salary, Vacation Pay, etc.

 

(a) Promptly upon the termination of the Executive’s employment for any reason
(including death), the Company shall pay to the Executive (or the Executive’s
estate) a lump sum amount for (i) any unpaid Base Salary earned hereunder prior
to the Termination Date, (ii) all unused vacation time accrued by the Executive
as of the Termination Date in accordance with Section 3.4, and (iii) all unpaid
benefits earned or vested, as the case may be, by the Executive as of the
Termination Date under any and all incentive or deferred compensation plans or
programs of the Company.

 

(b) A termination of the Executive’s employment in accordance with this
Agreement shall not alter or impair any of the Executive’s accrued rights or
benefits as of the Termination Date under any employee benefit plan or program
maintained by the Company, in each case except as provided therein or in any
written agreement entered into between the Company and the Executive pursuant
thereto.

 

4.4 Additional Rights in Connection With Disability

 

In the event that the Company terminates the Executive by delivering a Notice of
Termination to the Executive stating that such Termination is by reason of a
Disability, the Executive shall be entitled to the benefits and payments set
forth in this Section 4.4:

 

(a) Base Salary and Target Bonus. The Company shall continue to pay to the
Executive the Base Salary in effect as of the date on which the Notice of
Termination was delivered for one (1) year following the Termination Date (such
period being the “Disability Continuation Period”), which amount shall be
reduced by any amount payable to the Executive under any disability plan
maintained by the Company for the benefit of the Executive. In addition, the
Executive shall be entitled to receive a Target Bonus (i) for the year in which
the Executive’s employment is terminated prorated through the Termination Date
equal to the highest Target Bonus that could have been earned in such year
(which Target Bonus will be paid on the same schedule as Target Bonuses are paid
to other senior employees of the Company) and (ii) during the Disability
Continuation Period equal to the highest Target Bonus that could have been
earned in the year in which the Termination Date occurred (which Target Bonus
will be paid on the same schedule as Target Bonuses are paid to senior employees
of the Company during the Disability Continuation Period).

 

- 7 -



--------------------------------------------------------------------------------

(b) Insurance Benefits, etc. The Company shall at all times during the
Disability Continuation Period cause the Executive and the Executive’s eligible
dependents to be covered by and to participate in, to the fullest extent
allowable under the terms thereof, all life, accidental death and dismemberment
and health insurance plans and programs that may be offered to the senior
employees of the Company so that the Executive will receive, at all times during
the Disability Continuation Period, the same benefits under such plans and
programs as the Executive would have been entitled to receive had the Executive
remained a senior employee of the Company and the Executive’s costs for plans or
programs shall be not greater than if the Executive had remained a senior
employee of the Company. In no event shall the Executive’s continuation period
for purposes of Part 6 of Title I of the Executive Retirement Income Security
Act of 1974, as amended (“COBRA”), begin prior to the end of the Executive’s
coverage under the Company’s group health plan as provided in this paragraph
(b).

 

Should the Executive’s Disability end during the pendency of the Term, the
Company may discontinue the payments contemplated by this Section 4.4 if it
offers to reemploy the Executive under the terms of this Agreement.

 

4.5 Additional Rights in Connection With Termination by the Executive with Good
Reason or by the Company for Other than Misconduct or Disability

 

In the event that the Executive terminates his employment with the Company
pursuant to Section 4.1 for Good Reason or the Company terminates the
Executive’s employment with the Company pursuant to Section 4.2 for other than
Misconduct or a Disability, the Executive shall be entitled to the payments and
benefits set forth in this Section 4.5:

 

(a) Severance Payment. As a severance payment, the Company shall continue to pay
to the Executive a Base Salary at the highest rate that was in effect during the
24 months (the “Severance Computation Period”) preceding the date of the Notice
of Termination and for a period of 18 months from the Termination Date (the
“Salary Continuation Period”). In addition, the Executive shall be entitled to
receive a Target Bonus (i) for the year in which the Executive is terminated
prorated through the Termination Date equal to the highest Target Bonus that
could have been earned in such year (which Target Bonus will be paid on the same
schedule as Target Bonuses are paid to other senior employees of the Company)
and (ii) during the Salary Continuation Period equal to the higher of (A) the
highest Target Bonus that could have been earned in the year in which the
Termination Date occurred and (B) the highest annual Target Bonus that was
actually paid in the three years preceding the Termination Date (which Target
Bonus will be paid to the Executive on the same schedule as Target Bonuses are
paid to senior employees of the Company during the Salary Continuation Period).

 

(b) Insurance Benefits, etc. The Company shall at all times during the Salary
Continuation Period cause the Executive and the Executive’s eligible dependents
to be covered by and to participate in, to the fullest extent allowable under
the terms thereof, all life, accidental death and dismemberment and health
insurance plans and programs that may be offered to the senior employees of the
Company so that the Executive will

 

- 8 -



--------------------------------------------------------------------------------

receive, at all times during the Salary Continuation Period, the same benefits
under such plans and programs as the Executive would have been entitled to
receive had the Executive remained a senior employee of the Company and the
Executive’s costs for plans or programs shall be not greater than if the
Executive had remained a senior employee of the Company. In no event shall the
Executive’s continuation period for purposes of Part 6 of Title I of the
Executive Retirement Income Security Act of 1974, as amended (“COBRA”), begin
prior to the end of the Executive’s coverage under the Company’s group health
plan as provided in this paragraph (b).

 

(c) Special Rule on Change of Control. In the event that a termination of
employment subject to this Section 4.5 shall occur within the three months
preceding or the 18 months following a Change of Control, the Severance
Computation Period shall be 36 months and the Salary Continuation Period shall
be 24 months.

 

(d) Release. Notwithstanding anything in this Section 4.5 to the contrary, as a
condition to the receipt of any benefit under this Section 4.5, the Executive
must first execute and deliver to the Company a release as set out in Exhibit
4.5(d) hereto, releasing the Company, its officers, Board of Directors,
employees and agents from any and all claims and from any and all causes of
action of any kind or character that the Executive may have arising out of the
Executive’s employment with the Company or the termination of such employment,
but excluding any claims and causes of action that the Executive may have
arising under or based upon this Agreement.

 

4.6 Additional Rights in the Event of Death

 

In the event that the Executive’s employment is terminated as a result of the
Executive’s death, the Executive’s estate or beneficiaries shall be entitled to
the payments and benefits set forth in this Section 4.6:

 

(a) Target Bonus. The Executive’s estate shall be entitled to receive a Target
Bonus for the year in which the Executive death occurs prorated through the date
of death based on the highest Target Bonus that could have been earned in such
year (which Target Bonus will be paid on the same schedule as Target Bonuses are
paid to other senior employees of the Company).

 

(b) Insurance Benefits, etc. The Company shall pay the cost for dependents of
the Executive for insurance coverage that they are entitled to obtain from the
Company following the Executive’s death pursuant to COBRA for a period equal to
two months multiplied by the number of full years (not to exceed nine) during
which the Executive was employed by the Company.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE V

Confidential Information and Non-Competition

 

5.1 Confidential Information

 

(a) The Executive recognizes that the services to be performed by the Executive
hereunder are special, unique, and extraordinary and that, by reason of such
employment with the Company, the Executive may acquire Confidential Information
concerning the operation of the Company, the use or disclosure of which would
cause the Company substantial loss and damages which could not be readily
calculated and for which no remedy at law would be adequate. Accordingly, the
Executive agrees that the Executive will not (directly or indirectly) at any
time, whether during or after the Executive’s employment hereunder, (i)
knowingly use for an improper personal benefit any Confidential Information that
the Executive may learn or has learned by reason of the Executive’s employment
with the Company or (ii) disclose any such Confidential Information to any
Person except (A) in the performance of the Executive’s obligations to the
Company hereunder, (B) as required by applicable law, (C) in connection with the
enforcement of the Executive’s rights under this Agreement, (D) in connection
with any disagreement, dispute or litigation (pending or threatened) between the
Executive and the Company or (E) with the prior written consent of the Board of
Directors. As used herein, “Confidential Information” includes information with
respect to the operation and performance of the Company, its investments,
portfolio companies, products, services, facilities, product methods, research
and development, trade secrets and other intellectual property, systems, patents
and patent applications, procedures, manuals, confidential reports, product
price lists, customer lists, financial information, business plans, prospects or
opportunities (including, as applicable, all of the foregoing information
regarding the Company’s past, current and prospective portfolio companies);
provided, however, that such term, shall not include any information that (x) is
or becomes generally known or available other than as a result of a disclosure
by the Executive or (y) is or becomes known or available to the Executive on a
nonconfidential basis from a source (other than the Company) that, to the
Executive’s knowledge, is not prohibited from disclosing such information to the
Executive by a legal, contractual, fiduciary or other obligation to the Company.

 

(b) The Executive confirms that all Confidential Information is the exclusive
property of the Company. All business records, papers and documents kept or made
by the Executive while employed by the Company relating to the business of the
Company shall be and remain the property of the Company at all times. Upon the
request of the Company at any time, the Executive shall promptly deliver to the
Company, and shall retain no copies of, any written materials, records and
documents made by the Executive or coming into the Executive’s possession while
employed by the Company concerning the business or affairs of the Company other
than personal materials, records and documents (including notes and
correspondence) of the Executive not containing proprietary information relating
to such business or affairs. Notwithstanding the foregoing, the Executive shall
be permitted to retain copies of, or have access to, all such materials, records
and documents relating to any disagreement, dispute or litigation (pending or
threatened) between the Executive and the Company.

 

5.2 Non-Competition

 

(a) While employed hereunder and (i) if the Executive’s employment is terminated
and the Executive is entitled to receive compensation and benefits under either

 

- 10 -



--------------------------------------------------------------------------------

Section 4.5, during the Salary Continuation Period or (ii) if the Executives
employment is otherwise terminated, for a period of one (1) year thereafter
(such period being the “Restricted Period”), the Executive shall not, unless the
Executive receives the prior written consent of the Board of Directors, own a
material interest in, manage, operate, join, control, lend money or render
financial or other assistance to or participate in or be connected with, as an
officer, employee, partner, stockholder, consultant or otherwise, (A) any Person
(x) that competes with the Company in investing or consulting with small and
medium sized businesses in the United States with regard to change of control
transactions in which the transaction utilizes employee stock ownership plans,
or (y) that provides or proposes to provide services to or owns an investment in
or proposes to make an investment in any Person that is a client of the Company
as of the Termination Date or to which the Company has outstanding loans or in
which the Company then has investments (including warrants or options), or (B)
any potential customer of the Company with which the Company has discussed a
client, loan or investment relationship within 12 months prior to, as
applicable, the end of the Executive’s employment or the Termination Date.

 

(b) The Executive has carefully read and considered the provisions of this
Section 5.2 and, having done so, agrees that the restrictions set forth in this
Section 5.2 (including the Restricted Period, scope of activity to be restrained
and the geographical scope) are fair and reasonable and are reasonably required
for the protection of the interests of the Company, its officers, directors,
employees, creditors and shareholders. The Executive understands that the
restrictions contained in this Section 5.2 may limit the Executive’s ability to
engage in a business similar to the Company’s business, but acknowledges that
the Executive will receive sufficiently high remuneration and other benefits
from the Company hereunder to justify such restrictions.

 

(c) During the Restricted Period, the Executive shall not, whether for the
Executive’s own account or for the account of any other Person (excluding the
Company), intentionally (i) solicit, endeavor to entice or induce any employee
of the Company to terminate the Executive’s employment with the Company or
accept employment with anyone else or (ii) interfere in a similar manner with
the business of the Company.

 

(d) In the event that any provision of this Section 5.2 relating to the
Restricted Period or the areas of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period or areas such court
deems reasonable and enforceable, the Restricted Period or areas of restriction
deemed reasonable and enforceable by the court shall become and thereafter be
the maximum time period and/or areas.

 

5.3 Injunctive Relief

 

The Executive acknowledges that a breach of any of the covenants contained in
this Article V may result in material irreparable injury to the Company for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach, any payments remaining under the terms of this Agreement shall cease and
the Company shall be entitled to obtain a

 

- 11 -



--------------------------------------------------------------------------------

temporary restraining order or a preliminary or permanent injunction restraining
the Executive from engaging in activities prohibited by this Article V or such
other relief as may be required to specifically enforce any of the covenants
contained in this Article V. The Executive agrees to and hereby does submit to
in personam jurisdiction before each and every such court for that purpose.

 

ARTICLE VI

Dispute Resolution

 

In the event a dispute shall arise between the parties as to whether the
provisions of this Agreement have been complied with (a “Dispute”), the parties
agree to resolve such Dispute in accordance with the following procedure:

 

(a) A meeting shall be held promptly between the parties, attended (in the case
of the Company) by one or more individuals with decision-making authority
regarding the Dispute, to attempt in good faith to negotiate a resolution of the
Dispute.

 

(b) If, within 10 days after such meeting, the parties have not succeeded in
negotiating a resolution of the Dispute, the parties agree to submit the Dispute
to mediation in accordance with the Commercial Mediation Rules of the American
Arbitration Association except that Disputes with regard to the existence of a
Disability shall be resolved in accordance with the definition of the term
“Disability” above.

 

(c) The parties will jointly appoint a mutually acceptable mediator, seeking
assistance in such regard from the American Arbitration Association if they have
been unable to agree upon such appointment within 10 days following the 10-day
period referred to in clause (b) above.

 

(d) Upon appointment of the mediator, the parties agree to participate in good
faith in the mediation and negotiations relating thereto for 15 days.

 

(e) If the parties are not successful in resolving the Dispute through mediation
within such 15-day period, the parties agree that the Dispute shall be settled
by arbitration in accordance with the Expedited Procedures of the Commercial
Arbitration Rules of the American Arbitration Association.

 

(f) The fees and expenses of the mediator/arbitrators shall be borne solely by
the non-prevailing party or, in the event there is no clear prevailing party, as
the mediator/arbitrators deem appropriate.

 

(g) Except as provided above, each party shall pay its own costs and expenses
(including, without limitation, attorneys’ fees) relating to any
mediation/arbitration proceeding conducted under this Article VI.

 

(h) All mediation/arbitration conferences and hearings will be held in the
greater Washington, D.C. area.

 

- 12 -



--------------------------------------------------------------------------------

(i) In the event there is any disputed question of law involved in any
arbitration proceeding, such as the proper legal interpretation of any provision
of this Agreement, the arbitrators shall make separate and distinct findings of
all facts material to the disputed question of law to be decided and, on the
basis of the facts so found, express their conclusion of the question of law.
The facts so found shall be conclusive and binding on the parties, but any legal
conclusion reached by the arbitrators from such facts may be submitted by either
party to a court of law for final determination by initiation of a civil action
in the manner provided by law. Such action, to be valid, must be commenced
within 20 days after receipt of the arbitrators’ decision. If no such civil
action is commenced within such 20-day period, the legal conclusion reached by
the arbitrators shall be conclusive and binding on the parties. Any such civil
action shall be submitted, heard and determined solely on the basis of the facts
found by the arbitrators. Neither of the parties shall, or shall be entitled to,
submit any additional or different facts for consideration by the court. In the
event any civil action is commenced under this paragraph (i), the party who
prevails or substantially prevails (as determined by the court) in such civil
action shall be entitled to recover from the other party all costs, expenses and
reasonable attorneys’ fees incurred by the prevailing party in connection with
such action and on appeal.

 

(j) Except as limited by paragraph (i) above, the parties agree that judgment
upon the award rendered by the arbitrators may be entered in any court of
competent jurisdiction. In the event legal proceedings are commenced to enforce
the rights awarded in an arbitration proceeding, the party who prevails or
substantially prevails in such legal proceeding shall be entitled to recover
from the other party all costs, expenses and reasonable attorneys’ fees incurred
by the prevailing party in connection with such legal proceeding and on appeal.

 

(k) Except as provided above, (i) no legal action may be brought by either party
with respect to any Dispute and (ii) all Disputes shall be determined only in
accordance with the procedures set forth above.

 

ARTICLE VII

Miscellaneous

 

7.1 No Mitigation or Offset

 

The provisions of this Agreement are not intended to, nor shall they be
construed to, require that the Executive mitigate the amount of any payment
provided for in this Agreement by seeking or accepting other employment, nor
shall the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer or otherwise. Without limitation of the foregoing, the Company’s
obligations to make the payments to the Executive required under this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set off, counterclaim, recoupment, defense or other claim, right or action that
the Company may have against the Executive, except that the Company may deduct
from any amount required to be reimbursed to the Company by the

 

- 13 -



--------------------------------------------------------------------------------

Executive under Article VI(j) the amount of any payment which the Company is
then required to make to the Executive hereunder.

 

7.2 Assignability

 

The obligations of the Executive hereunder are personal and may not be assigned
or delegated by the Executive or transferred in any manner whatsoever, nor are
such obligations subject to involuntary alienation, assignment or transfer. The
Company shall have the right to assign this Agreement and to delegate all
rights, duties and obligations hereunder as provided in Section 7.5.

 

7.3 Notices

 

All notices and all other communications provided for in the Agreement shall be
in writing and addressed (i) if to the Company, at its principal office address
or such other address as it may have designated by written notice to the
Executive for purposes hereof, directed to the attention of the CEO with a copy
to the Secretary of the Company and (ii) if to the Executive, at the Executive’s
residence address on the records of the Company or to such other address as the
Executive may have designated to the Company in writing for purposes hereof.
Each such notice or other communication shall be deemed to have been duly given
when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, except that any notice of change of address shall be
effective only upon receipt.

 

7.4 Severability

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

7.5 Successors: Binding Agreement

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by agreement in form and substance reasonably
acceptable to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement. As used herein, the term
“Company” shall include any successor to its business and/or assets as aforesaid
which executes and delivers the Agreement provided for in this Section 7.5 or
which otherwise becomes bound by all terms and provisions of this Agreement by
operation of law.

 

(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees. If the

 

- 14 -



--------------------------------------------------------------------------------

Executive should die while any amounts would be payable to the Executive
hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee, or other designee or, if there be
no such designee, to the Executive’s estate.

 

7.6 Tax Matters.

 

The Company shall withhold from all payments hereunder all applicable taxes
(federal, state or other) that it is required to withhold therefrom unless the
Executive has otherwise paid (or made other arrangements satisfactory) to the
Company the amount of such taxes.

 

7.7 Amendments and Waivers

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or in compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

7.8 Entire Agreement, Termination of Other Agreements

 

This Agreement is an integration of the parties’ agreement and no agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement.

 

7.9 Governing Law

 

THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ITS
CONFLICT OF LAWS PROVISIONS.

 

7.10 Counterparts

 

This Agreement may be executed in or more counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same instrument.

 

- 15 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

AMERICAN CAPITAL STRATEGIES, LTD. By:   /s/    Malon Wilkus

Malon Wilkus, Chief Executive Officer

THE EXECUTIVE:

/s/    Samuel A. Flax

 

- 16 -